DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 2, 2021 was filed after the mailing date of the Non-Final Rejection on February 2, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The replacement drawings for Figs. 4C-7 were received on August 2, 2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 12, 13, and 35-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpson et al (US PG Pub 2015/0057690).
Regarding claim 1, Simpson teaches an atherectomy catheter (20/200) (See, Fig 23) comprising: 
an elongate catheter body (22);
a cutter (28/202) at a distal end of the catheter body configured to excise tissue from the body (See paragraphs [0076], [0082], [0115]); 
and a nosecone (distal tapered section of device generally referred to as 46) attached to a distal end of the catheter body and configured to hold tissue excised from the cutter, wherein the nosecone includes a distal section (212/220), a proximal section (206), and a connection mechanism (pin and slot or groove See Figs. 25&27; paragraphs [0122]-[0123]; [0131]; [0145]-[0146]) therebetween that is configured to allow the distal section to attach and detach from the proximal section during use1 (See Figs. 23-27), further wherein the distal section includes a plug (extended portion opposite ramp 224) configured to sit within an inner diameter of the proximal section when the proximal section is connected to the distal section (See Fig. 24, note that the extended portion of the distal tip 220 sits within the inner diameter of the proximal portion and plugs the second window 218 in the closed position).
Regarding claim 2, Simpson teaches the device of claim 1 above and further teaches wherein the nosecone further comprises a hollow interior portion (containment chamber 
Regarding claim 3, Simpson teaches the device of claim 1 above and further teaches wherein the nosecone is flexible (See paragraphs [0071]; [0084]; [0120]).
Regarding claim 4, Simpson teaches the device of claim 1 above and further teaches a guidewire channel (210) disposed along an exterior of the nosecone. (See Fig. 23; paragraph [0124]).
Regarding claim 5, Simpson teaches the device of claim 4 above and further teaches the guidewire channel (210) comprises a distal portion (230) extending along the distal section of the nosecone and a proximal portion extending along the proximal section of the nosecone (See Fig. 23-27), the distal portion and proximal portion configured to align when the proximal section and the distal section are connected together (See Fig. 24; paragraph [0124]).
Regarding claim 6, Simpson teaches the device of claim 5 above and further teaches the distal portion and proximal portions are configured to prevent the proximal section and distal sections from rotating relative to one another when a guidewire (208) is placed therethrough. (See paragraph [0124] which describes how the guidewire acts as a locking element to hold the distal and proximal portions of the nose cone in place)
Regarding claim 12, Simpson teaches the device of claim 1 above and further teaches the nosecone is configured to pivot away from the elongate catheter body to further expose the cutter. (See Figs. 1, 23; paragraphs [0081]-[0082]; [0112])
Regarding claim 13, Simpson teaches the device of claim 1 above and further teaches the cutter (28) is configured to move axially into the nosecone to pack tissue. (See paragraph [0115]).
Regarding claim 35, Simpson teaches the device of claim 1 above and further teaches the plug comprises a solid plug. Note the ramp (extending portion as seen in Figs. 25 & 27) is made of a solid material (see paragraphs [0068]-[0069]) and is thus deemed to be a “solid plug”.
Regarding claim 36, Simpson teaches the device of claim 1 above and further teaches the plug is configured to be removed from the proximal section when the distal section is detached from the proximal section. (Note that since plug is attached to the distal portion, it is removed along with the distal portion when the two pieces are separated) (See Figs. 25 &27; paragraphs [0122]-[0131])
Regarding claim 37, Simpson teaches the device of claim 1 above and further teaches the nosecone is configured such that the proximal section comprises an open distal end when the distal section is detached from the proximal section. (Note the proximal section has an open distal end which is the containment chamber. (See Figs. 25-27; paragraphs [0122]-[0131])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al (US PG Pub 2015/0057690) in view of applicant cited Gupta et al (US PG Pub 2016/0008025).
Regarding claim 7, Simpson teaches the device of claim 1 above and further teaches the connection mechanism between the distal and proximal portions of the nose cone may be interlocking components, screw-in, a pin and slot, and notes “although any suitable mechanism may be used” (See paragraphs [0100] and [0131]).
Simpson does not explicitly teach the connection mechanism includes a tab configured to be griped through the distal section of the nosecone to rotate the distal section relative to the proximal section to activate of deactivate the connection mechanism. 
Gupta teaches an atherectomy device with a nosecone (802) that has a distal section (824) and proximal section (825) where the distal section is a first housing (1024) with a tab (1036a) configured to be griped through the distal section (note the tab extends towards the interior of the distal section) to rotate the distal section relative to the proximal section to activate and deactivate the connection mechanism. (See Figs. 13-17; paragraphs [0114]-[0127]). Gupta teaches this connection mechanism is advantageous because it creates a snug fit that holds and locks the two pieces in position, but is also able to be released. (See paragraphs [0126]-[0127]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Simpson to use the connection mechanism as taught by Gupta since Simpson expressly contemplates using any suitable connection means, and Gupta teaches an advantageous connection mechanism for a multi-piece nosecone on an atherectomy device.
Regarding claims 9-11, Simpson teaches the device of claim 1 above and further teaches the connection mechanism between the distal and proximal portions of the nose cone may be interlocking components, screw-in, a pin and slot, and notes “although any suitable mechanism may be used” (See paragraphs [0100] and [0131]).
Simpson does not explicitly teach the connection mechanism includes a plurality of snap arms which extend into and interlock with apertures on the proximal section, where the snap arms each include a tab configured to fit within the apertures, and wherein the tabs are chamfered along a side edge such that rotation of the distal section towards the chamfered edges causes the distal section to automatically unlock from the proximal section. 
Gupta teaches an advantageous connection mechanism for attaching two sections of a nosecone on an atherectomy device (See Figs. 13-17; paragraphs [0114]-[0127]). Gupta teaches the connection mechanism has a plurality of snap arms (1036 a&b) which extend into and interlock with apertures (slots 932 a&b) on the proximal section (925) where the snap arms each include a tab (free ends 1035 a&b) configured to fit within the apertures (See Figs. 16-18) where in the tabs are chamfered along a side edge (note the tabs taper on the side (See Fig. 14) such that rotation of the distal section towards the chamfered edges causes the distal section to automatically unlock from the proximal section (See paragraphs [0114]-[0127]; note the tabs extend into the windows to lock the two sections together, and that rotating the distal section (first housing) counter clockwise, disengages the coupling structures and releases the housings from one another. Paragraph [0127]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Simpson to use the connection mechanism as taught by Gupta since Simpson expressly contemplates using any suitable connection means, and Gupta teaches an advantageous connection mechanism for a multi-piece nosecone on an atherectomy device.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al (US PG Pub 2015/0057690) in view of applicant cited Cornwell (US PG Pub 2006/0049587).
Regarding claim 8,  Simpson teaches the device of claim 1 above and further teaches the connection mechanism between the distal and proximal portions of the nose cone may be interlocking components, screw-in, a pin and slot, and notes “although any suitable mechanism may be used” (See paragraphs [0100] and [0131]).
Simpson does not explicitly teach the connection mechanism further includes a cam and ball bearing configured to lock and unlock the proximal section relative to the distal section. 
Cornwell teaches a reliable connection mechanism which features a cam (16) and a ball bearing (40) configured to lock and unlock two pieces (See Figs. 3-5; paragraphs [0033]-[0039]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Simpson to use the connection mechanism as taught by Cornwell since Simpson expressly contemplates using any suitable connection means, and Cornwell teaches an advantageous connection mechanism which is reliable and easy to use. 
Response to Arguments
Applicant's arguments filed August 2, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the Simpson reference (US PG Pub 2015/0057690) does not teach the recited claim limitations, specifically, “the nosecone includes a distal section, a proximal section, and a connection mechanism therebetween that is configured to allow the distal section to attach and detach from the proximal section during use”. 
In response to applicant's argument that the nosecone as taught by Simpson is not configured to allow the distal section to attach and detach from the proximal section during use, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As stated above, the limitation “configured to allow the distal section to attach and detach from the proximal section during use” is a functional limitation. It is noted that the instant claims are drawn to an apparatus, and “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II). In the instant case, the distal portion of the nose cone taught by Simpson is capable of being removed from the proximal section as evidenced by the “exploded view” shown in Figs. 25 & 27. There is no structure which would prevent distal portion from being separated from the proximal portion.
Additionally “during use” is a broad limitation which encompasses activities done both before and after the device is inserted into the body, as well as after the device is removed from the body. Simpson discloses the device may have a removable containment chamber which is emptied and then reattached to the catheter and placed back in the body. (See paragraphs [0123]-[0131]) all of which is deemed to be “during use”. “During use” encompasses all activities from assembly of the device until the device is discarded. Since the current claims are directed to a device and not a method, the prior art need only be capable of performing the recited intended use. In the instant case, there are no structures in the device of Simpson which would prevent the distal portion from being attached and detached from the proximal portion at some point from assembly of the device to discarding of the device, i.e. “during use”.
Applicant next argues that Simpson does not teach a “connection mechanism”. It is noted that the groove as cited above is also found in Fig. 25 (recessed portion). Furthermore, Claim 1 does not require any particular structures or type of mechanism for the connection. Thus, the press-fit arrangement seen in Figs. 24-27 is sufficient. Additionally, paragraph [0123] states “Of course second opening 218 may be created in any other manner without departing from various aspects of the present invention”. 
With regard to claims 7-11, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The remainder of applicant’s arguments amount to an allegation of patentability based on the alleged deficiencies of the primary reference. For the reasons set forth above, this is unpersuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Wednesdays, and Thursdays between 9:30am and 3:30pm .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.H/Examiner, Art Unit 3771        
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771                                                                                                                                                                                                                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 The limitation “configured to allow the distal section to attach and detach from the proximal section during use” is a functional limitation. It is noted that the instant claims are drawn to an apparatus, and “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II). In the instant case, the distal portion of the nose cone taught by Simpson is disclosed as removable. Additionally “during use” is a broad limitation which encompasses activities done both before and after the device is inserted into the body. Simpson discloses the device may have a removable containment chamber which is emptied and then reattached to the catheter and placed back in the body. (See paragraphs [0123]-[0131]) all of which is deemed to be “during use”.